

FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT
THIS FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into this 4th day of April, 2014, by and between SILICON VALLEY BANK, a
California corporation (“Bank”) and AEROHIVE NETWORKS, INC., a Delaware
corporation (“Borrower”).
RECITALS
A.Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of June 21, 2012 (as the same may from time to time be further amended,
modified, supplemented or restated, the “Loan Agreement”).
B.    Bank has extended credit to Borrower for the purposes permitted in the
Loan Agreement.
C.    Borrower has requested that Bank amend the Loan Agreement to (i) extend
the Revolving Line Maturity Date, and (ii) make certain other revisions to the
Loan Agreement as more fully set forth herein.
D.    Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
1.Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.
2.    Amendments to Loan Agreement.
2.1    Section 5.8 (Subsidiaries; Investments). Section 5.8 of the Loan
Agreement is hereby amended in its entirety and replaced with the following:
5.8    Subsidiaries; Investments.
Except for (i) equity interests in the Cayman Subsidiary, UK Subsidiary, PRC
Subsidiary, New Zealand Subsidiary, and Australian Subsidiary, and (ii)
Permitted Investments, Borrower does not own any stock, partnership, or other
ownership interest or other equity securities.
2.2    Section 6.8 (Operating Agreements). Section 6.8 of the Loan Agreement is
hereby amended in its entirety and replaced with the following:
6.8    Operating Accounts.
(a)    Maintain all of its primary operating accounts with Bank and Bank’s
Affiliates and conduct all of its primary domestic and international banking
services, including, without limitation, foreign currency exchange and letters
of credit through Bank and Bank’s Affiliates.
(b)    Provide Bank five (5) days prior written notice before establishing any
Collateral Account at or with any bank or financial institution other than Bank
or Bank’s Affiliates. For each Collateral Account that Borrower at any time
maintains, Borrower shall cause the applicable bank or financial institution
(other than Bank) at or with which any Collateral Account is maintained to
execute and deliver a Control

Active 21756695v2 220763.001325

--------------------------------------------------------------------------------



Agreement or other appropriate instrument with respect to such Collateral
Account to perfect Bank’s Lien in such Collateral Account in accordance with the
terms hereunder which Control Agreement may not be terminated without the prior
written consent of Bank. The provisions of the previous sentence shall not apply
to deposit accounts exclusively used for payroll, payroll taxes and other
employee wage and benefit payments to or for the benefit of Borrower’s employees
and identified to Bank by Borrower as such.
2.3    Section 13 (Definitions).
(a)    The following terms and their respective definitions set forth in Section
13.1 of the Loan Agreement are hereby amended in their entirety and replaced
with the following:
“Loan Documents” are, collectively, this Agreement, the Perfection Certificate,
any Bank Services Agreement, the EXIM Loan Documents, the Floating Charge, the
TriplePoint Subordination Agreement, any subordination agreement, any note, or
notes or guaranties executed by Borrower, and any other present or future
agreement between Borrower and/or for the benefit of Bank in connection with
this Agreement, all as amended, restated, or otherwise modified.
“Revolving Line Maturity Date” is June 29, 2015.
(b)    The following terms and their respective definitions are hereby added in
alphabetical order to Section 13.1 of the Loan Agreement as follows:
“Australian Subsidiary” means Aerohive Networks Australia Pty Ltd., a
corporation registered under the laws of the Australia and a wholly-owned
Subsidiary of Borrower.
“Floating Charge” means that certain First Priority Share Charge executed and
delivered by Borrower and the Cayman Subsidiary to Bank dated as of December 18,
2013, as the same may be amended, modified, supplemented or restated.
3.    Limitation of Amendments.
3.1    The amendments set forth in Section 2, above, are effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (1) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (1) otherwise prejudice any
right or remedy which Bank may now have or may have in the future under or in
connection with any Loan Document.
3.2    This Amendment shall be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, except as herein amended, are
hereby ratified and confirmed and shall remain in full force and effect.
3.3    In addition to those Events of Default specifically enumerated in the
Loan Documents, the failure to comply with the terms of any covenant or
agreement contained herein shall constitute an Event of Default and shall
entitle the Bank to exercise all rights and remedies provided to the Bank under
the terms of any of the other Loan Documents as a result of the occurrence of
the same.
4.    Representations and Warranties. To induce Bank to enter into this
Amendment, Borrower hereby represents and warrants to Bank as follows:
4.1    Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

2
Active 21756695v2 220763.001325

--------------------------------------------------------------------------------



4.2    Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;
4.3    The organizational documents of Borrower delivered to Bank on April 4,
2014 remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;
4.4    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;
4.5    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (1) any law or regulation
binding on or affecting Borrower, (1) any contractual restriction with a Person
binding on Borrower, (1) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (1) the organizational documents of Borrower;
4.6    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on Borrower, except as already has been obtained or made; and
4.7    This Amendment has been duly executed and delivered by Borrower and is
the binding obligation of Borrower, enforceable against Borrower in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.
5.    Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.
6.    Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.
7.    Effectiveness. This Amendment shall be deemed effective upon (1) the due
execution and delivery to Bank of this Amendment by each party hereto,
(1) Borrower’s payment of a renewal fee in an amount equal to Thirty-Five
Thousand Dollars ($35,000) (inclusive of the EXIM Bank renewal fee), (1) the due
execution and delivery to Bank of the Second Amendment to Loan and Security
Agreement (Exim Loan Facility) by the Borrower and Bank dated of even date
herewith (the “Exim Amendment”), and (1) payment of Bank’s legal fees and
expenses in connection with the negotiation and preparation of this Amendment
and the Exim Amendment.




[Signature page follows.]



3
Active 21756695v2 220763.001325

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.


BORROWER:


AEROHIVE NETWORKS, INC.




By /s/ Stephen Debenham            
Name: Stephen Debenham
Title: Vice President, General Counsel and Secretary




BANK:


SILICON VALLEY BANK




By /s/ Alina Zinchik                 
Name: Alina Zinchik
Title: Vice President





[Signature Page to 4th Amendment to Loan and Security Agreement]



